Case 3:18-cv-00811-TJC-MCR Document 51 Filed 10/24/19 Page 1 of 6 PageID 325




                         UNITED STATES MIDDLE DISTRICT COURT
                          FOR THE MIDDLE DISTRICT OF FLORIDA
                                JACKSONVILLE DIVISION

   UNITED STATES OF AMERICA,
   Ex rel. Jay Gallo and Greg Quinn,

          Plaintiffs,                                                Case No. 3:18-cv-811-32MCR

   v.

   THOR GUARD, INC, a Florida Profit
   Corporation;   ROBERT   DUGAN,  an
   individual; and PETER TOWNSEND, an
   individual,

         Defendants.
   __________________________________/

                                    PLAINTIFFS’ SUR-REPLY

          Plaintiffs, by and through their undersigned counsel, and pursuant to this Court’s

   Order dated September 23, 2019 (Doc. 40), submit the following Sur-Reply to Defendants’

   Reply to Response to Motion to Dismiss (Doc. 41).

   I.     Alleged Failure to State a Claim under the False Claims Act:

          Defendants argue Plaintiffs have failed to state a claim and contend Plaintiffs must

   cite a specific part of the False Claims Act in order to state a claim; that Plaintiffs have failed

   to allege the claim with particularity; that a specific transaction is not identified in the

   Complaint; and that Plaintiffs fail to allege a false statement was submitted or any such

   statement was objectively false. Because Defendants appear to mostly repeat the arguments

   contained in their Motion to Dismiss and cite no new case law supporting their positions,

   Plaintiffs suggest their Response addresses these nearly identical arguments.

          A majority of Defendants’ argument ties back to their contention that Plaintiffs have
Case 3:18-cv-00811-TJC-MCR Document 51 Filed 10/24/19 Page 2 of 6 PageID 326




   failed to allege the claim with specificity or to reference a specific incident of a false claim.

   Defendants continue to rely on the line of cases dealing with Medicare fraud where medical

   providers submit for medical or prescription reimbursement and must specify which

   submissions were fraudulent. Not every claim for reimbursement by the medical providers is

   fraudulent, therefore it is important for the relators to identify the specific transaction. The

   importance of clearly alleging which bill for medical supplies, treatment or medications was

   false is understandable. In this action, Plaintiffs have alleged every single transaction is a

   false claim, because each version of the product does not work. Thor Guard has never

   submitted a valid request for payment to the federal government in that each request for

   payment was for a faulty product, which Thor Guard knew and internally acknowledged.

   Thor Guard acknowledged it will eventually kill someone and encouraged its employees to

   stop asking questions about issues with the Product. See Exhibit H and K to the Complaint.

          Because it is alleged the product itself is a sham and every single transaction is

   fraudulent, Defendants cannot in good faith suggest they have not been put on notice of the

   particular claims made by Relators.       Even if Relators had been required to reference

   transactions, they have done so.       Plaintiffs have included Thor Guard’s own list of

   governmental entities purchasing the product (Exhibit A to the Complaint) and attached order

   forms, installation forms, acknowledgment forms, purchase order forms that reference dates

   the Faulty Product was sold. See Exhibit S to the Complaint.

          Defendants rephrase Plaintiffs’ argument claiming Plaintiffs’ position is that it has

   not actually submitted a false claim and that it is okay they generally alleged a belief (See

   page 3, Doc 41). Defendants confuse or misrepresent the actual argument made by Plaintiffs.




                                                 -2-
Case 3:18-cv-00811-TJC-MCR Document 51 Filed 10/24/19 Page 3 of 6 PageID 327




   See Response (Doc. 38), Page 9.

          For the sake of addressing arguments, Plaintiffs cited to Cooper holding it is not

   required that a specific transaction be alleged when enough details are provided. Defendants

   argue this only applies to improper revenue recognition claims. Cooper deals with FCA

   violations, does not limit its holding and Defendants fail to cite any authority for their

   position.   Regardless, there is additional case law dealing with the FCA with similar

   holdings. See Northstar Alarm Services, LLC v. Alder Home Protection, 2018 EL 3611069

   (D. Utah 2018) (holding “[w]ith allegations of a broad scheme of fraud, Rule 9(b) is satisfied

   when (1) the plaintiff can plead at least a single instance of a distinct false claim with

   particularity that is representative of the scheme described, and (2) provides details about

   how the scheme was implemented.”).

          Defendants again attempt to compare the facts of this case to Hopper. As stated in

   Plaintiffs’ Response, Hopper deals with a complaint asserting the defendants made false

   claims to third parties, not the federal government. The relators in that matter admitted they

   had no evidence of a false claim to the government and were asking for an inference. The

   relators were not able to point to a false claim or provide any substance for their claims. See

   Plaintiff’s Response Pages 11-12.

          Defendants also argue Plaintiffs are required to cite a specific portion of the False

   Claims Act (“FCA”), but cite no authority for this position. Plaintiffs have alleged the basis

   for the false claim, cited the FCA and tied the allegations to the elements of a false claim.

   Citing sub-paragraphs of the Act is not required and would not make the Complaint any

   clearer as to the basis for the claims made against Defendants.




                                                -3-
Case 3:18-cv-00811-TJC-MCR Document 51 Filed 10/24/19 Page 4 of 6 PageID 328




          Defendants argue Plaintiffs fail to allege Thor Guard’s accuracy ratings that the

   Product works 95% of the time was relayed to the Federal Government.                  Plaintiffs’

   Complaint does not stand or fall on this issue. The claim surrounds Thor Guard selling a

   lightning prediction system it claims the Government and the public should rely on for their

   business and safety needs that in reality decreases a layperson’s ability to predict lighting and

   minimizes the reliance on lightning detection (that actually works). Wherein Thor Guard

   intentionally hides its internal knowledge of the Product’s dangers, failures and lack of

   worth. As to the accuracy rating provided by Thor Guard, while it is not printed on the

   Product itself and Relators did not attend a meeting where Thor Guard said this to the

   Government, this information is regularly included on newsletters to clients, on Thor Guard’s

   website and marketing materials. In addition, their sales representatives are instructed to use

   this information when selling the Product. Additional discovery will yield this information

   that is in the sole possession of Thor Guard. See Hill v. Morehouse Medical Associates, Inc.,

   2003 WL 22019936 (11th Cir. 2003) (noting “[r]ule 9(b)’s heightened pleading standard may

   be applied less stringently, however, when specific ‘factual information [about the fraud] is

   peculiarly within the defendant’s knowledge or control.’” (quoting United States ex rel.

   Stinson, Lyons, Gerlin & Bustamed, P.A. v. Blue Cross Blue Shield of Ga., Inc., 755 F.Supp.

   1040, 1052 (S.D. Ga 1990)). Plaintiffs believe discovery will confirm this exact statement

   was not left out when communicating with the federal government.

          II.     Plaintiffs did not Unreasonably Delay Service Requiring Dismissal under

   Rule 4(M)

          Defendants cite to Rule 4(M) while arguing the case should be dismissed for failing




                                                 -4-
Case 3:18-cv-00811-TJC-MCR Document 51 Filed 10/24/19 Page 5 of 6 PageID 329




   to timely serve the Defendants. Defendants cite no additional authority for their position.

   Defendants fail to present any authority for their position that the 90-day deadline starts when

   the matter is unsealed. Procedurally, the matter was unsealed on April 1, 2019 and the Court

   entered its Order directing Relators to file a notice no later than July 1, 2019. The summons

   were issued on June 17, 2019. A timely Notice of Intention to Proceed was filed and the

   Defendants were served on June 12, 2019, June 21, 2019, and August 7, 2019. Upon

   learning of the Government’s decision not to intercede, counsel for Relators spent time

   communicating with the Government in order to understand the reasons behind their

   decision, prior to moving forward with service. Relators then timely moved forward in an

   effort to serve Defendants. After some difficulty in serving two of the defendants, on July 9,

   2019 Relators even requested of Defendants’ counsel that they accept or waive service,

   which was refused by Defendants. Defendants are not prejudiced as they were aware of the

   lawsuit well within the alleged deadline, had obtained counsel who was communicating with

   counsel for Relators and were served only a few days after the alleged deadline.

                                            Conclusion

          Accordingly, for all the foregoing reasons, as well as those stated in Plaintiffs’

   previously filed response (Doc. 28), Plaintiffs respectfully request that the Court deny

   Defendants’ motion to dismiss (Doc. 41). To the extent the Court believes dismissal is

   appropriate, Plaintiffs request leave to amend and an opportunity to participate in discovery,

   which Defendants have ignored.

          Respectfully submitted this 24th day of October, 2019.




                                                 -5-
Case 3:18-cv-00811-TJC-MCR Document 51 Filed 10/24/19 Page 6 of 6 PageID 330




                                                   Respectfully submitted,


                                                   WOOLSEY MORCOM PLLC
                                                   By: /s/ Joshua A. Woolsey
                                                   JOSHUA WOOLSEY, ESQ.
                                                   NICHOLAS W. MORCOM, ESQ.
                                                   Florida Bar No. 037905
                                                   Florida Bar No. 0013767
                                                   203 Fort Wade Road, Suite 105
                                                   Ponte Vedra, FL 32081
                                                   (904) 638-4235 (telephone)
                                                   (904) 638-9302 (facsimile)
                                                   nick@woolseymorcom.com
                                                   josh@woolseymorcom.com
                                                   sara@woolseymorcom.com
                                                   anna@woolseymorcom.com

                                                   Attorneys for RELATORS


                               CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that on 24th day of October, 2019, I electronically filed the
   foregoing with the Clerk of Court by using the CM/ECF system which will send a notice of
   electronic filing to the following:

 Ronnie S. Carter, Esq.                            Andrew M. Gordon, Esq.
 300 North Hogan Street, 7th Floor                 David S. Weinstein, Esq.
 Jacksonville, Florida 32202                       M. Megan Coughlin, Esq
 ronnie.carter@usdoj.gov                           Hinshaw & Culbertson, LLP
 brittany.robinson2@usdoj.gov                      2525 Ponce de Leon Blvd., 4th Floor
 caseview.ecf@usdoj.gov                            Coral Gables, FL 33134
 chantal.sabino@usdoj.gov                          agordon@hinshawlaw.com
 jaxdocket.mailbox@usdoj.gov                       dweinstein@hinshawlaw.com
 nicole.schmidt2@usdoj.gov                         mcoughlin@hinshawlaw.com
 Counsel for United States of America
                                                   Counsel for Defendants


                                                     /s/ Joshua A. Woolsey
                                                             Attorney




                                             -6-
